ACCEPTED
                                                                                                                                                  01-15-00011-CV
                                                                                                                                        FIRST COURT OF APPEALS
Appellate Docket Number: Ol-15-00011-CV                            :                                                                            HOUSTON, TEXAS
                                                                                                                                            1/14/2015 11:36:35 AM
Appe llate Case Style:         Bob Deuell                                                                                                     CHRISTOPHER -I PRINE
                                                                                                                                                            CLERK
                         Vs.
                               Texas Right to Life Conuninee, Inc.
                                                                                                                                                             I

Compani on Case No.: - -
                                                                                                                            FILED IN
                                                                                                                     1st COURT OF APPEALS
                                                                                                                         HOUSTON, TEXAS
                                                                                                                     1/14/2015 11:36:35 AM
Amended/corrected statement:                            DOCKETING STATEMENT (Civil)                                  CHRISTOPHER A. PRINE
                                                                                                                              Clerk
                                                 Appellate Court: 1st Court of Appeals
                                            (to be filed in the cou1t of appeals upon perfection of appeal under TRAP 32)

I. Appellant                                                                    II. Appellant Attorney(s)

rgj Person    D   Organi zation (choose one)                                   D         Lead Attorney

                                                                                First Name:          George
First Name:       ~ob                                                      I    Middle Name:

Middle Name:      [                                                        I    Last Name:               yde

Last Name:        Deuell
                  ,.                                                      J     Suffi x:

Suffix:                                                                         Law Firm Nam e:~enton avruTo Rocha Bema! Hyde & Zech,
                         I
                                                                                                .C.
                                                                                Address I :   Q) uu w. v.uuam Lannon ur.. ;::,une ou'1
Pro Se:   0                                                                                                                                          -


                                                                                                                                                     -
                                                                                Address 2:                                                               I
                                                                                C ity:                   ustin
                                                                                State:      ffexas                       Z ip+4:   :78745-5320

                                                                                Telephone:           (5 12) 279-643 1          ext. [            I

                                                                                Fax:        (5 12) 279-6438
                                                                                Email:      " eorge.hyde@rampage-aus.com                                 I
                                                                                SBN:        ~06 157                            I
I. Appellant                                                                    II. Appellant Attorney(s)

rgj Person    D   Organization (choose one)                                     rgj      Lead Attorney

                                                                                FiJst Name:              con
First Name:       ~ob                                                      I    Middle Name:             I.

Middle Name:                                                               I    Last Name:               schirhart

Last Name:        Deuel!                                                   I    Suffix:
                  •
Suffix:                                                                         Law Firm NameEenton avatTo Rocha Bernal H) de & Zech,
                                                                                                .C.
                                                                                Address 1:   t.ouu w. v. 1111am Lannon ur.. ;::,une OU'1
Pro Se:   0                                                                                                                                          -
                                                                                Address 2:           I                                               I




                                                                       Page 1 of 10
                                                             City:                Austin
                                                             State:      Tex.as                     Zip+4:   78745-5320
                                                             Telephone:           (512) 279-6-B I         ext.

                                                             Fax:        t512) 279-6438
                                                             Emai I:      cott.tschirhat1.~rampage-aus.com

                                                             SBN:        240 13655

Ill. Appellee                                                IV. Appellee      Attorne~ (s)

D   Person     [g! Organization (choose one)                 [gj     Lead Attorney
Organ ization Name: [texas Right to Life Committee           First Name:          N.
First N ame:                                                 M idd le Name: !Tell)

Midd le Name:                                                Last Name:            dams

Last Name:                                                   Suffix:     ~r.
Suffix:                                                      Law Finn Name: Beime, Maynard & Parsons. L.L.P.

Pro Se:    0                                                 Address 1:           1300 Post Oak Blvd., Suite 2500

                                                             Address 2:

                                                             City:                Houston
                                                                                  ._

                                                             State:      Texas                      Zip+4:       77056
                                                             Telephone:           (713) 623-0887          ext.
                                                             Fax:        \JLU 960- 1527
                                                             Email :     tadams@bmpllp.com
                                                             SBN:        00874010

Ill. Appellee                                                IV. Appellee Attorney(s)

D   Pe rson    [g!Organization (choose one)                  D        Lead Attorney
Organization N ame: Texas Right to Life Committee            First Name:          ~oseph

First Name:                                                  M idd le Name: M.

Midd le Name:                                                Last Name:             ixon

Last Name:                                                   Suffix:
Suffi x:                                                     Law Firm Name: eirne. Maynard & Parsons. L.L.P.

ProSe:     0                                                 Address 1:

                                                             Address 2:

                                                             City:

                                                             State:      Texas                      Zip+4:
                                                             Telephone:            7 J3) 623-0887
                                                             Fax:        (713) 960-1527
                                                             Email :

                                                             SBN :

III. Appellee                                                IV. Appellee Attorney(s)

D    Person    [g!Organi zation (choose one)                 D        Lead Attorney
Organization Name: exas Right to Life Committee              First Name:          aames
Fir st Name:                                                 Midd le Name: ~in

                                                     Page 2of l0
Middle Name:           Last Name:        Trainor
Last Name:             Suffix:   Ill.
Suffi x:                Law Firm Name: Beirne, Maynard & Parsons. L.L.P.
Pro Se:    0            Address 1:        0 I W. 15th Street. Suite 845

                        Address 2:
                       C ity:            A ustin
                        State:   Texas                      Zip+4:
                       Telephone:         512) 623-6700          ext.
                        Fax:     &?12) 623-670 I
                        Email:   ~rainor 1gbmpllp.com
                        SBN:     04042052




               Page 3 of 10
V. Perfection Of Appeal And Jurisdiction

Nature of Case (Subject matter or type of case): Other

Date order or judgment signed: D ecember 23. 2014                             Type of judgment:   Interlocutol) Order
                                                                                                                   ------~--~--------------
Date notice of appeal fi led in trial court: Janual) 7, 2015
If mai led to th e tria l coLilt clerk, also give the date mai led:

Interlocutory appeal of appea lab le order: DYes           IZJ No
If yes, please specify statutOJy or other basis on wh ich interloc utory order is appealable (See TRAP 28):


Accelerated appeal (See TRAP 28):                IZJ   Yes D No
If yes, p lease specify statutory or other basis on which appeal is accelerated:
pefendant filed a motion to dismiss pursuant to Chapter 27 of the Texas Civil Practices and Remedies Code, no hearing was held within the
statutory time limit of nine!) (90) days. and the motion was denied by operation ofla\\.
Parental Termination or Chi ld Protection? (See TRAP 28.4): DYes ~No

Perm issive? (See TRAP 28.3):                     DYes      IZJ No
If yes, please specify statutOJy or other basis for such status:


                                                  D Yes IZ] No
If yes, please specify statutory or other basis for such status:


Appeal should receive precedence, preference, or priority under statute or ru le:               DYes IZ] No
Ifyes, please specify statutory or other basis for such statu s:


Does this case invo lve an amount under $ 100,000?            IZJ     Yes D No
Judgment or order di sposes of all parties and issues: D              Yes IZ]No
Appeal from final judgment:                                   DYes IZ] No
Does the appeal involve the constitutionality or the va lidity of a statute, rule, or ordinance?         D Yes IZ]No

Vl. Actions E\tending Time To Perfect Appeal

Motion fo r New Trial:                  DYes IZ] No                      If yes, date fi led:

Motion to Modify Judgment:              DYes      IZ] No                l fyes, date fi led:
Req uest fo r Fi ndings of Fact         DYes      IZJ No                 If yes, date filed:
and Conclusions of Law:
Motion to Reinstate:
                                        DYes      IZJ No                 If yes, date filed:

                                        DYes IZ] No                      If yes, date filed:
Motion under TRCP 306a:
Other:                                  DYes      1ZJ No
If other, please specify:

VII.   Indigene~   Of Par~: (Attach file-stamped copy of affida' it, and e\:tension motion if filed.)

Affidavit filed in trial court:        DYes D No                        l fyes , date fi led:

Contest fi led in trial court:         DYes      IZ] No                 lfyes, date filed:

Date ruling on contest due:

Ruling on contest: D Sustained              D Overruled                 Date of ruling:

                                                                         Page 4 of 10
VIII.    Bankrupt c~


Has any party to the court's judgm ent fi led for protecti on in bankruptcy whi ch might affect this appeal?      DYes ~No
l f yes, please attach a copy of the petition.



Date bankruptcy filed:                                           Bankruptcy Case N umber:




LX. Trial Court And Record

Court:      151ncf Judicial District Court                               C lerk's Record:
County: Ha n·is
                                                                         Trial Court Clerk:     ~ District    D County
Trial Cou rt Docket ' umber (Ca use No.): !20 14-32 179_ _ __            Was clerk's record requested?        ~   Yes   D No

                                                                         lf yes, date requested: Jan ual) 9. 2015
Trial J udge (who tri ed or disposed of case):                           If no, date it wi ll be requested:
First Name:        R obert                                               Were payment arrangemen ts made with clerk?
Middle Name:                                                                                                        ~Yes DNo Dindigent
Last Name:          chaffer
                                -------~-~~___]1                         (Note:   o request required und er TRAP 34.5(a),(b))
Suffi x:

Address I:          20 I Caroline II th Floor                      l
Address 2:                                                          I
City:               H ouston                                        I
State:      exas                       Zip + 4: 77002              I
Telephone:      (7 13) 368-60-lO         ext.

Fax:        (7 13) 368-680 I
Emai I: Salcne.Smith:?hcdistrictclerk.com                           J

Reporter's or Recorder's Record:

Is there a reporter's record?           DYes~ No

Was reporter's record requested?        DYes [gj No

Was there a reporter's record e lectronically recorded? DYes     ~      No

lf yes, date requested :                            I

If no, date it w ill be requested:
Were payment arrangements made with the coutt repotter/court recorder? DYes [gj No Dindigent




                                                                Page 5 of 10
~ Court Reporter                           D Court Recorder
D Official                                  D Substitute



First Name:       Cynthia                                                 1
Midd le Name:         artinez                                             l
Last Name:        M ontal\o                                               I
Suffix:
Address 1:         15Jnd Ci'v il Dist Court, 20 I Caroline. II th Fir
Address 2:                                                                I

City:                 ouston                                              l
State:     exas                         Zip+ 4: 77002                     I
Telephone:     (713) 368-6037              ext.   I.      j

Fax:
Email:    C) nthiam   ajustex.net                                    _j
X. Supersedeas Bond

Supersedeas bond filed: DYes ~ No                  lfyes, date filed:                             J

Will file: DYes ~No



XI. Extraordinary Relief

Will you request extraordinary relief(e.g. temporary or ancillary relief) from this Court?                DYes ~No
If yes, briefly state the basis for your request:                                                                                                      I

XH. Alternathe Dispute Resolution/Mediation (Complete section if filing in theIst. 2nd. 4th. 5th, 6th. 8th. 9th, JOth, 11th. 12th. 13th.
or Uth Court of Appeal)

Should this appeal be referred to mediation?
                                                        DYes ~No

If no, please specify:                                                                                                                         l
Has the case been through an ADR procedure?             DYes      ~No

If yes, who was the med iator?                                                                                                                 l
What type of ADR procedure?                                                                                                                    !
At what stage did the case go through ADR?             D Pre-Trial      D Post-Trial     D Other
If other, please specify:                                                                                                                      I
Type of case? Other
G ive a brief description of the issue to be raised on appeal, the rel ief sought, and the applicable standard for review, if known (without
prejudice to the right to raise additional issues or request add itional relief):
Chapter ::!7 of the CPRC rcqum:s the dismissal of the Plaintift':> claims m this case The applicable standard ti)f re\ icw is de no\·o.            I

How was the case di sposed of?         Other
Summary of relief granted, including amount of money judgment, and if any, damages awarded. None                                               I
If money judgment, what was the amount? Actual damages:                   $0.00                       I
Punitive (or similar) damages: f$..Q.OO

                                                                        Page 6 of 10
Attorney's fees (trial):       $45.605.00
Attorney's fees (appellate):      $5,000.00
Other:        $4,552.39
If other, please specify: f iling fee. copy of Clerk's Record. paralegal staff and costs



Will you challenge this Court's juri sdiction?     D Yes     lSI N o
Does j udgment have language that one or more pa1t ies "take nothing"?        D Yes       lSI No
Does j udgment have a Mother Hu bbard clause? D Yes          ISl N o
Other basis fo r fi nal ity?   Inte rlocutor)
Rate the complexity of the case (use 1 for least and 5 for most complex):       ISl   I D 2 D 3 D 4 D 5
Please make my answer to the preceding questions known to other patt ies in th is case.              ISl Yes   D No
Can the patt ies agree on an appellate med iator? DYes       ISl No
lf yes, please g ive name, address, telephone, fa x and email address:
Name                                Address                    Telephone                        Fax                    Email
!
                                    L                                                           l                      !
Languages other than English in which the mediator should be proficient:
N ame of person filing out medi ation section of docketing statement:



Xlll . Related Matters
List any pending or past related appeals before this or any other Texas appellate coutt by coutt , docket number, and sty le.

Docket Number:                                                                        Trial Cowt :
                    --------------------------~


    Sty le:

       V s.

              ~----------------------------------------------------------------------------------------~




                                                                 Pag e7 of 10
XIV. Pro Bono Program: (Complete section if filing in the lst. 3rd, 5th, or 14th Courts of Appeals)
The Courts of Appeals listed above, in conjunction with the State Bar of Texas Appellate Section Pro Bono Committee and local Bar
Assoc iations, are conducting a program to place a limited number of civil appeals with appellate counsel who will represent the appellant in
the appeal before this Court.

The Pro Bono Comm ittee is solely responsible for screening and selecting the civil cases for inclusion in the Program based upon a number of
discretionary criteria, including the fmancial means of the appellant or appellee. If a case is selected by the Committee, and can be matched
with appellate counsel, that counsel w ill take over representation of the appellant or appellee without charging legal fees . More information
regarding this program can be found in the Pro Bono Program Pamphlet ava ilable in paper form at the Clerk's Office or on the Internet at
www.tex-app.org. If your case is selected and matched with a volunteer lawyer, you will receive a letter from the Pro Bono Committee within
thirty (30) to forty-five (45) days after submitting this Docketing Statement.
Note: there is no guarantee that if you submit your case for possible inclusion in the Pro Bono Program, the Pro Bono Committee will select
your case and that pro bono counsel can be found to represent you. Accordingly, you should not forego seeking other counsel to represent you
in this proceeding. By signing your name below, you are authorizing the Pro Bono committee to transmit publicly available facts and
information about your case, including parties and background, through selected Internet sites and Listserv to its pool of volunteer appellate
attorneys.
Do you want this case to be considered for inclusion in the Pro Bono Program?              0 Yes IZ] No
Do you authorize the Pro Bono Committee to contact your trial counsel of record in this matter to answer questions the committee may have
regarding the appeal? 0 Yes IZJ No

Please note that any such conversations wou ld be maintained as confidential by the Pro Bono Committee and the information used solely for
the purposes of considering the case for inclusion in the Pro Bono Program.

If you have not previously filed an affidavit oflndigency and attached a file-stamped copy of that affidavit, does your income exceed 200% of
the U.S. Depat1ment of Health and Human Services Federal Povet1y Guidelines?            0 Yes IZ] No
These guidelines can be found in the Pro Bono Program Pamphlet as well as on the internet at http://aspe. hhs.gov/poverty/06povertv. shtml.

Are you willing to disclose your fmancial circumstances to the Pro Bono Committee? 0 Yes IZJ No
If yes, please attach an Affidavit oflndigency completed and executed by the appellant or appellee. Sample forms may be found in the C lerk's
Office or on the internet at http://www.tex-app.org. Your participation in the Pro Bono Program may be conditioned upon your execution of
an affidavit under oath as to your financial circumstances.

Give a brief description ofthe issues to be raised on appeal, the relief sought, and the app licable standard ofreview, if known (without
prejudice to the right to raise add itional issues or request additional relief; use a separate attachment, if necessary).




XV. Signature




Signature of counsel (or pro se party)                                                   Date:             anua!J.: 14,2015


Printed Name:    co1t M. Tschirhart                                                      State Bar No.:   ;:::.4
                                                                                                               ..;.0:;.;1
                                                                                                                        :.:3;.;;6.=..
                                                                                                                                  5:;.;
                                                                                                                                     5 _ _ _ _---J




Electronic Signature:
    (Optional)




                                                               Page 8 of 10
XVI. Certificate of Service

The undersigned counsel certifies that this docketiJ1g statement has been served on the following lead counsel for all parties to the trial
court's order or judgment a ollows on
                                                   ~------------~




Signature of counsel (or prose party)                                                           Electronic Signature:
                                                                                                         (Optional)


Person Served
                                                                                                State Bar No.:            ._______________
                                                                                                                          !240 13655         ~




Certificate of Service Requirements (TRAP 9.5(e)): A certificate of service must be signed by the person who made the service and must
state:
                                    (I) the date and manner of service;
                                    (2) the name and address of each person served, and
                                    (3) if the person served is a party's attorney, the name of the party represented by that attorney


Please enter the following for each person served:


Date Served:          Uanuary 14.2015



First Name:

Midd le Name:




Address 1:
Address 2:

City:
State



Fax:

Email:

If Attorney, Representing Pmty's Nam e: o.:.;:;.=:..==:.:t..:.to
                                                               .:;....:;L:.:.i:..:
                                                                              fe'-C=
                                                                                   om
                                                                                    =m~i:.::.:
                                                                                         tt~   e~
                                                                                                e '-'I"n"~
                                                                                                         c"'
                                                                                                           . -=-A-=== =

Please enter the following for each person served:




                                                                                   Page 9 of 10
Date Served:        ~anuary
                    ~  ·'
                        '
                            14.2015
Manne r Served: bServed
                    •
F irst Name:        Joseph

Middle Name: M .

Last Name:          ~ix:on

Suffi x:
Law Firm Name: Beirne, Maynard & Parson, L.L.P.

Address 1:
Add ress 2:

City:               Houston

State       Texas                       Zip+4:   77056

Telephone:          t?u) 623-oss7       ext.
Fax:        (713) 960- 1527
Email:      jnixon@bmpllp.com

If Attorney, Representing P at1y's Name: Texas Right to Life Committee, Inc., A_p_pellee

P lease enter the following for each person served:


Date Served:        }LanuaJ) 14. 2015

Manner Served: tServed

First Name:         lrames

M iddle Name: ~-

Last Name:                  rainor
Suffix:    IIJ.
Law F irm Name:Beime. Ma}nard & Parsons. l.L.P.

Address I:
Address 2:

City:               rAustin

State                                   Zip+4:    8701

 Telephone:                             ext.

Fax:

Ema il:

If Attorney, Representin g P arty's Nam e: Texas Rlgbt to Life Committee, Inc., A   ellee




                                                              Page 10 of 10